IS 44 (Rev. 0219) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

 

I. (@) PLAINTIFFS DEFENDANTS
BING GUAN; GO NAKAMURA; MARK ABRAMSON; KITRA CAHANA; See attachment.
and ARIANA DREHSLER
{b) County of Residence of First Listed Plaintiff Kings County of Residence of First Listed Defendant
{EXCEPT IN U.S. PLAINTIFF CASES) GN US, PLAINTIFF CASES QNLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attomeys (Firm Name, Address, and Telephone Number} Attomeys (if Known)
See attachment.

 

 

IJ. BASIS OF JURISDICTION (Piace an “¥” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” it One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government O13 Federaé Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State a1 QL Incorporated or Principal Place O44 a4
of Business In This State
OF 2 LS. Government O4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place a5 5
Defendant Gndicate Citizenship of Parties in Item HD of Business In Another State
Citizen or Subject of a GO 3 OG 3 Foreign Nation o6 O86
Foreign Country

 

 

 

 

in Gue Box Only)

  
 

IV. NATURE OF SUIT (Place an “

   

   
 

 

 

 

   

 

     

 

  
 
 

 

   

 
   

   

    

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i CONTRACT es ‘ORTS N CY
& 110 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine G 30 Airplane J 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawat O 376 Qui Tam (31 USC
0 130 Miller Act G 355 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment | C326 Assault, Libel & Pharmaceutical Hee y : +7 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CJ 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act & 330 Federal Employers’ Product Liability 7 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability Cl) 368 Asbestos Personal 0) 840 Trademark O 460 Deportation
Student Loans C7 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) O] 345 Marine Product Liability ig on Seg =SOCIAL:SEC r Cormpt Organizations
O 153 Recovery of Overpayment Liabitity PERSONAL PROPERTY | 0 716 Fair Labor Standards O 86 HIA (1395ff) O 480 Consumer Credit
of Veteran's Benefits (1 350 Motor Vehicle 0 370 Other Fraud Act © 862 Black Lung (923} G 490 Cable/Sat TV
G 160 Stockholders’ Suits 1 355 Motor Vehicle GO 37) Truth in Lending 0 720 Labor/Management G 863 DIWC/DIWW (405(2)} | 0) 850 Securities/Commodities/
OG 190 Other Contract Product Liability C1 386 Other Personal Relations O 864 SSID Title XV] Exchange
O 195 Contract Product Liability |) 360 Other Personal Property Damage C1 740 Railway Labor Act O 865 RSI (405(2)) (J 890 Other Statutory Actions
01 196 Franchise Injury 01 385 Property Damage O 751 Family and Medical CO 891 Apricultural Acts
O 362 Personal Injury - Product Liability Leave Act © 893 Environmental Matters
Medical Maloracti C) 790 Other Labor Litigation CF 895 Freedom of Information
; READ PROPERTY: | “CIVIL RIGHTS: PRISONER PETITIONS ©] 791 Employee Retirement DEEFEDERAL TAXSUETS Act
© 210 Land Condemnation &% 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff © 896 Arbitration
O 220 Foreclosure G 441 Voting © 463 Alien Detainee or Defendant} O 899 Administrative Procedure
O 230 Rent Lease & Ejectment OG 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
1] 240 Torts to Land OF 443 Housing’ Semtence . 26 USC 7609 Agency Decision
0) 245 Tort Product Liability Accommodations 0 530 General _ 0 950 Constitutionality of
1) 290 All Other Real Property Of 445 Amer, w/Disabilities - [7] 533 Death Penalty MMIGRATION:: State Statutes
Employment Other: 0 462 Naturalization Application
&F 446 Amer, w/Disabilities -| 540 Mandamus & Other [0 465 Other Immigration
Other ( 550 Civil Rights _ Actions
O 448 Education (555 Prison Condition
OG 560 Civil Detainee -
Conditions of
Confinement
VY. ORIGIN (Place an ‘X" in Gne Box Onis)
hI Original 2 Removed from 0 3. Remanded from O 4 Reinstatedor ) 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
Gpecif)
Cite the U.S. Civil Statute under which you are filing (Do sot cite jirisdictional statutes nntess diversity):
U.S. Constitution, armendment |
VL CAUSE OF ACTION Brief description of cause: . mo .
Plaintifis challenge Defendants' border officers’ questioning under the First Amendment.
VIL REQUESTED IN Tl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (1 Yes PKNo
VIII. RELATED CASE(S) ‘
ee instructions);
IF ANY ( ? JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
11/21/2019 “ah. for .
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
CERTMRICAVION OF ARBITRATION ELIGIBILITY.
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration |_|

 

I, Esha Bhandari , counsel for Plaintiffs , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

[| monetary damages sought are in excess of $150,000, exclusive of interest and costs,

ihe complaint seeks injunctive relief,

[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

N/A

RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list ali cases that are arguably related pursuant to Division of Business Rule 50.3.4 in Section VII on the front of this form. Rule 50.3.1 (a) provides that "A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and tegal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources Is Jikely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “A civil case shall not be
deemed “refated” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c} further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d}, civil cases shall not be deemed to be “refated” unless both cases are siill
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d){2)

1.) is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? Cl Yes YY] No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Cc] Yes No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? [] Yes No

c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

lf your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than ane) reside in Nassau or
Suffolk County, or, in A interpleader qr: does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? es No
(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).
BAR ADMISSION
| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Yes CL] No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

0 Yes (if yes, please explain A No

| certify the accuracy of all information provided above.

Signature: ES Aa Lx,

Last Modified: (1/27/2017
